Citation Nr: 9921642	
Decision Date: 08/02/99    Archive Date: 08/12/99

DOCKET NO.  95-20 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

Entitlement to service connection for a bilateral knee 
disability.

Entitlement to a rating in excess of 10 percent for residuals 
of a laceration of the right wrist (major).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel


INTRODUCTION

The veteran had active service from April 1977 to June 1993.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, in April 1995 that denied service connection 
for a bilateral knee disability, and granted service 
connection and a 10 percent evaluation for residuals of a 
laceration of the right wrist.

This case was previously Remanded by the Board in April 1997 
for further development.  

The April 1997 Remand noted that the veteran had raised the 
issue of entitlement to service connection for low back pain, 
and referred this issue to the RO for all further appropriate 
action.  The record indicates that no action has been taken 
on this issue, and it is again referred to the RO for further 
appropriate action.


FINDINGS OF FACT

1.  The claim for service connection for a bilateral knee 
disability is not accompanied by any medical evidence to 
support the claim.

2.  The claim for service connection for a bilateral knee 
disability is not plausible.

3.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal for a higher evaluation 
has been obtained by the RO.

4.  The service connected residuals of a laceration of the 
right wrist (major) are manifested by wholly sensory nerve 
involvement and paresthesias causing a mild neurologic 
deficit, with slight limitation of motion in the wrist, but 
without degenerative arthritis of the wrist or ankylosis of 
the thumb.


CONCLUSIONS OF LAW

1.  The claim for service connection for a bilateral knee 
disability is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  The service connected residuals of a laceration of the 
right wrist (major) are 20 percent disabling and no more.  38 
U.S.C.A. §§ 1155, 5107 (West 1998); 38 C.F.R. §§ 4.7, 4.10, 
4.40, 4.59, 4.71 and Part 4, Code 8714 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The Board notes that the veteran's service medical records 
between 1977 and October 1992 were apparently lost and are 
not currently of record despite several searches by the RO.  
A report of medical history dated in February 1993 noted the 
veteran's complaints of occasional knee pain, especially 
after exercise, which resolved itself with rest.  A 
separation examination dated in February 1993 found the 
veteran's lower extremities, including knees, to be normal.  
The February 1993 separation examination noted full active 
range of motion (FAROM) in the right wrist with pain, and an 
old cicatrix in the area of the radial styloid process, 
dorsally.  There was slight tenderness at the site and a 
neurovascular examination was intact.  FAROM was also noted 
for all digits, with 5/5 strength in the hand, fingers, and 
wrist.  Diagnosis was of chronic, mild "left" wrist post 
injury and repair pain, in apparent reference to the right 
wrist injury.

After service, a VA examination in September 1993 noted the 
veteran's report of painful knees related to running while in 
service.  A diagnosis of possible degenerative joint disease 
in both knees was noted.

The September 1993 VA examination also listed a diagnosis of 
laceration of the right wrist with sequelae.  The right wrist 
was observed to be larger than the left unaffected wrist, and 
there were no angulation, false motion, or shortening.  No 
deficiency in interarticular movement was noted.  In the 
right wrist joint, no swelling or deformity was seen and 
range of motion was palmar flexion 60 degrees and 
dorsiflexion 60 degrees, apparently due to the scar.  
Rotation clockwise and counterclockwise was normal, and the 
veteran could touch all fingers to the palmar median fold of 
his right hand.  Moderate limitation was noted in "plantar" 
flexion and dorsiflexion, grasp was normal and equal on both 
sides, and no adhesions were noted.  The laceration itself 
was found to be approximately 31/2 inches long, with mild 
cosmetic effect due to scarring and moderate limitation of 
motion.  No defect in reflexes was noted.

A VA x-ray of the wrist in September 1993 found that the bony 
structures and joint spaces were normally maintained, with no 
evidence of fracture, dislocation, or arthritis.  The 
impression given was of a normal right wrist.

VA treatment records show that the veteran complained of pain 
in his knees and right wrist in May 1995.  Examination 
revealed some crepitance bilaterally, with full range of 
motion and good stability.  Examination also revealed an L-
shaped scar over the distal radius and full range of motion 
(FROM) in the right wrist.

During a personal hearing at the RO in September 1995, the 
veteran testified that while in service he was on a permanent 
profile for his knees from November 1989.  The veteran stated 
that he began having knee problems in August 1989 which he 
felt were due to the strain of military training and his 
military occupation.  The veteran further testified that he 
was treated while in service, and has continued to receive 
treatment for his knee problems since service.

During the hearing at the RO in September 1995, the veteran 
also testified that he had had constant pain and burning in 
his index finger since his right wrist injury in 1978.  The 
veteran further testified that he had been told he had nerve 
damage, and that this pain had become worse over time.

A VA examination of the veteran's knees in December 1995 
noted that the veteran walked normally without a limp or 
antalgic gait, and was able to toe walk and heel walk without 
difficulty.  Physical examination of the knees revealed 
"excellent" range of motion at 0 to 145 degrees of flexion 
bilaterally.  There was no effusion, swelling, erythema, or 
tenderness about the knee.  The knees were noted to be 
completely nontender in the patellofemoral joint, with no 
facet patellar tenderness.  There was 2+ glice medially and 
laterally and a 0 degree tilt, with slight crepitus on 
flexion and extension of both knees.  The examiner also 
reported a negative Lachman test, negative anterior drawer, 
negative posterior drawer, negative rotational instability, 
negative varus and valgus stress at 0 and 30 degrees flexion, 
and no popliteal tenderness.  X-rays were noted to be 
"completely normal with excellent joint space and no 
evidence of any type of degenerative changes."  The 
assessment given was "normal knees, ? tendinitis."  The 
assessment also noted that there was no tenderness at the 
patellar tendon or quadriceps tendon, and no insertional 
tenderness at the inferior pole of the patella or the tibial 
tubercle.  There was also no evidence of erythema, swelling, 
or tenderness found on physical examination.

A VA treatment record dated in June 1997 noted the veteran's 
report of a history of bilateral knee pain, mostly in the 
left knee.  Physical examination showed no effusion, no 
warmth, no crepitus, and full range of motion.  The 
assessment given was possible degenerative joint disease or 
gout.

A VA examination of the veteran's knees in September 1997 
found the right knee to have full range of motion, from full 
extension at 0 degrees to 140 degrees of flexion.  There was 
no crepitus, and a patellofemoral examination was negative.  
The veteran had a well-tracking patella with no medial or 
facet joint pain.  There was no effusion in the right knee, 
and it was stable to anterior and posterior testing, as well 
as to varus and valgus stressing.  There was no joint line 
tenderness and all mechanical tests were negative.  The left 
knee had full range of motion without pain from 0 degrees to 
140 degrees.  There was no effusion present.  The veteran had 
a well-tracking patella with no medial or lateral facet pain.  
The left knee was stable to anterior and posterior drawer, as 
well as varus and valgus stressing.  The veteran had medial 
tenderness along the medial joint line of the left knee, and 
there appeared to be a small 1 centimeter scar over the 
medial tibial metaphases.  There was 5/5 motor strength in 
the quadriceps, hamstrings, anterior tibialis, extensor 
hallucis longus, and gastroc-psoas complex, bilateral 
symmetric in both knees.  X-rays of both knees found "no 
narrowing of the joint space, no osteophyte formation, and 
essentially no evidence of degenerative changes at this 
point."  The examiner stated that the veteran had activity-
related bilateral knee pain and possibly some mild 
degenerative changes, with no pathology demonstrated on 
either physical examination or x-rays.  The examiner also 
stated that this was more than likely related to current 
physical demands and probably not related to previous service 
history.

A September 1997 VA examination of the veteran's wrist 
revealed an approximately 4 centimeter well-healed and 
nontender laceration scar over the right dorsal aspect of the 
right wrist, in the vicinity of the extensor pollicis longus 
tendon and Lister's tubercle.  The veteran had good motor 
function in all digits of his right hand, and good extensor 
strength of his thumb, without limitation.  There was also 
full range of motion of the right wrist without pain, and no 
crepitus was felt.  Some paresthesias in the distribution of 
the superficial radial sensory nerve were noted, which may 
have been lacerated by the cut.  There was no motor deficit, 
but there was pain, numbness, and tingling in the 
distribution of that nerve.  Motor strength was assessed as 
5/5 in all muscle groups of the right upper extremity and 
hand.  X-rays done showed no acute pathology and no 
degenerative changes.  

The examiner who conducted the September 1997 examination 
further commented on the veteran's wrist, stating that the 
paresthesias found in the veteran most likely resulted from 
damage to the superficial radial sensory nerve.  Mild 
weakness of the extensor pollicis brevis was noted, and deep 
tendon reflexes were normoactive and plantar responses were 
flexor.  Sensory examination showed decreased pin prick and 
light touch sensation in the posterior and lateral aspects of 
the dorsum of the right hand in the distribution of the 
posterior cutaneous nerve of the forearm.  The veteran was 
assessed as having minimal functional impairment with mild 
deficits shown on examination and occasional pain.

Analysis

Entitlement to service connection for a bilateral knee 
disability

Service connection connotes many factors, but basically means 
that the facts, as shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with military service or, if pre-existing 
such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 
1131.  This determination requires a finding of a current 
disability that is related to an injury or disease incurred 
during service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

A person submitting a claim for VA benefits has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  38 
U.S.C.A. §  5107(a); see also Carbino v. Gober, 10 Vet. App. 
507 (1997).  A well-grounded claim is a "plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of §  [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 79, 81 (1990).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a claim must be accompanied by supportive evidence and 
that such evidence "must justify a belief by a fair and 
impartial individual that the claim is plausible."  Tirpak 
v. Derwinski, 2 Vet. App. 609, 610 (1992).  In order for a 
claim to be well grounded, there generally must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
some circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability (including through statutory presumptions 
that certain diseases manifesting themselves within certain 
prescribed periods of time are related to service).  Epps v. 
Brown, 9 Vet. App. 341, 343-44 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table).

The quality and quantity of the evidence required to meet the 
veteran's burden will depend upon the issue presented by the 
claim.  Where the issue is factual in nature, competent lay 
testimony, even if only consisting of the veteran's 
testimony, may constitute sufficient evidence to establish a 
claim as well grounded.  However, where the issue involves 
medical causation or a medical diagnosis, it requires 
competent medical evidence establishing the claim as 
plausible or possible.  Evidentiary assertions by the 
appellant must be accepted as true for purposes of 
determining whether a claim is well grounded, except where 
the evidentiary assertion is inherently incredible.  King v. 
Brown, 5 Vet. App. 19 (1993).  Nevertheless, a claimant does 
not meet his burden by merely presenting lay testimony, 
including his own, since lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Lay assertions of medical causation or 
diagnosis cannot constitute evidence to render a claim well 
grounded under §  5107(a); if no medical evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Tirpak v. Derwinski, 2 Vet. App. at 610-11 (1992).

The veteran has submitted evidence that he reported 
occasional knee pain, especially after exercise, on the 
report of medical history associated with his separation 
examination in February 1993.  However, no disability was 
found during his February 1993 separation examination, and 
the medical evidence contained in the record does not 
indicate a current diagnosis of disability in the veteran's 
knees.  The VA examination in September 1993 noted the 
veteran's reports of painful knees as possible degenerative 
joint disease.  However, a subsequent VA x-ray in December 
1995 noted that the veteran's knees were "completely 
normal," with excellent joint space and no evidence of any 
type of degenerative changes.  A VA examination in December 
1995 found that the veteran had normal knees, with possible 
tendinitis.  A September 1997 VA examination did not find any 
tendinitis in the veteran's knees, and x-rays found no 
evidence of degenerative changes.  The examiner gave his 
opinion in September 1997 that the veteran had activity-
related bilateral knee pain, with possible mild degenerative 
changes and no pathology shown on physical examination or x-
rays.  While the medical evidence contained in the record 
shows possible sources for the veteran's reports of bilateral 
knee pain, the possibility of the presence of a disability 
does not meet the test of a current disability, as required 
for well-groundedness under Caluza.

The veteran stated during his hearing at the RO in September 
1995 that he felt that his knee problems were due to military 
training and other service activity.  Be that as it may, 
medical evidence regarding medical diagnosis and etiology is 
required.  In this case, there is evidence showing possible 
causes of knee pain, but no medical evidence showing a 
current bilateral knee disorder or an etiological 
relationship between any current problems with either of his 
knees and an injury or disease incurred while he was in 
service.  Therefore, the criteria for establishing a well 
grounded claim under Caluza v. Brown are not met.  Lacking 
such evidence, the veteran's claim is not plausible and so 
must be denied as not well grounded.

Entitlement to a rating in excess of 10 percent for right 
wrist laceration

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2.  Disability 
evaluations, in general, are intended to compensate for the 
average impairment of earning capacity resulting from a 
service-connected disability.  They are primarily determined 
by comparing objective clinical findings with the criteria 
set forth in the rating schedule.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 1998); 38 C.F.R. Part 4 (1998).  When there is a 
question as to which of two ratings shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  The Board notes that in addressing the 
veteran's claim, it is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required in order to comply with 38 U.S.C.A. 
§ 5107(a)

In addition, in Fenderson v. West, 12 Vet. App. 119 (1999), 
the United States Court of Appeals for Veterans Claims 
(Court) recognized a distinction between a veteran's 
dissatisfaction with an initial rating assigned following a 
grant of service connection and a claim for an increased 
rating for a service-connected disability.  The Court found 
two important reasons for this distinction-consideration of 
"staged" ratings and the adequacy of the statement of the 
case.  The Board further notes that as this case comes on 
appeal from the initial rating decision that granted service 
connection and a 10 percent evaluation for residuals of a 
laceration of the right wrist (major), consideration must be 
given to staged ratings in accordance with the decision in 
Fenderson.

Also, assertions of functional disability due to pain must be 
evaluated according to 38 C.F.R. §§ 4.10, 4.40.  38 C.F.R. 
§ 4.10 provides that in cases of functional impairment, 
evaluations must be based upon lack of usefulness of the 
affected part or system, based on an examination which 
includes a description of the disability upon the person's 
ordinary activity.  Additionally, 38 C.F.R. § 4.40 requires 
consideration of functional disability due to pain and 
weakness.  Painful motion is an important fact of disability 
and it is the intent of the Rating Schedule to recognize 
painful motion with joint pathology as productive of 
disability.  38 C.F.R. § 4.59 (1998).

The Board notes that the veteran has a scar on his right 
wrist.  Under Code 7805, the veteran's scar is rated on 
limitation of function of the part affected, specifically his 
right wrist.

The veteran is currently rated at 10 percent under Code 5215 
for limitation of motion in his right wrist.  Under Code 
5215, limitation of motion of the wrist with dorsiflexion 
less than 15 degrees warrants a 10 percent rating. Where 
palmar flexion is limited in line with forearm, a 10 percent 
rating is for assignment. 38 C.F.R. § 4.71a, Diagnostic Code 
5215 (1998).

Some of the medical evidence contained in the record concerns 
the veteran's right thumb.  The only diagnostic code 
providing criteria for rating limitation of thumb motion is 
Code 5224, concerning ankylosis.  Ankylosis of the thumb in 
an unfavorable position is to be rated 20 percent disabling.  
If the ankylosis is in a favorable position, a 10 percent 
evaluation is warranted.  Code 5224.  

The veteran had full active range of motion in his wrist on 
his separation examination in February 1993, and a VA 
examination in September 1993 found very minimal limitation 
of both dorsiflexion and palmar flexion of the wrist.  VA 
treatment records dated in May 1995 noted full range of 
motion in the right wrist, and a VA examination in September 
1997 found full range of motion of the right wrist.  The 
majority of the medical records reflect no limitation of 
right wrist motion.  The limitation due to the scar noted on 
one examination was very minimal and far from the degree of 
limitation needed for a compensable evaluation under Code 
5215.  See 38 C.F.R. § 4.71, Plate I.  Accordingly, the 
medical evidence does not support a higher rating under Code 
5215.

The veteran has also complained of pain since the original 
trauma to his right wrist.  Arthritis due to trauma is to be 
rated under the criteria for degenerative arthritis.  Code 
5010.  Under the criteria for degenerative arthritis in Code 
5003, degenerative arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Code 
5003.

The x-ray evidence of record, from September 1993 and 
September 1997, does not indicate the presence of any 
degenerative changes or arthritis.  Without x-ray evidence of 
arthritis, a rating under Codes 5010 and 5003 is not proper.

The Board notes that the record also shows that the veteran 
has suffered nerve damage due to his right wrist injury.  A 
neurovascular examination was assessed as intact in his right 
wrist on the report of his separation examination dated in 
February 1993.  However, the veteran complained of pain and 
burning in his index finger during a hearing in September 
1995, and a September 1997 VA examination found some 
paresthesias in the distribution of the superficial radial 
sensory nerve, which the examiner indicated may have been 
lacerated in the injury.  Pain, numbness, and tingling were 
noted, and sensory examination revealed decreased pin prick 
and light touch sensation in the posterior and lateral 
aspects of the dorsum of the right hand in the distribution 
of the posterior cutaneous nerve of the forearm.

The rating schedule provides that complete paralysis of the 
musculospiral nerve (radial nerve) manifested by drop of the 
hand and fingers, wrist and fingers perpetually flexed, the 
thumb adducted falling within the line of the outer border of 
the index finger; inability to extend hand at wrist, extend 
proximal phalanges of fingers, extend thumb, or make lateral 
movement of wrist; supination of hand, extension and flexion 
of elbow weakened, the loss of synergic motion of extensors 
impairs the hand grip seriously; total paralysis of the 
triceps occurs only as the greatest rarity, will be rated as 
70 percent disabling in the major extremity.  Incomplete 
paralysis will be rated as 50 percent disabling in the major 
extremity where severe, as 30 percent disabling in the major 
extremity where moderate, and as 20 percent disabling where 
mild.  Lesions involving only "dissociation of extensor 
communis digitorum" and "paralysis below the extensor 
communis digitorum," will not exceed the moderate rating 
under this code.  38 C.F.R. Part 4, Code 8514 (1998).  
Neuralgia (code 8714) is rated under the above criteria.

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral, combine with application of the bilateral 
factor.  38 C.F.R. § 4.124a, Note preceding Code 8510 (1998).

The totality of the medical evidence shows that the nerve 
involvement associated with the veteran's right wrist injury 
is wholly sensory.  The impairment that has been reported by 
some examiners- limitation of dorsiflexion and palmar flexion 
of the right wrist due to a scar, and weakness of the right 
extensor pollicus brevis muscle- is due to muscle injury and 
scar effects rather than neurological injury.  The only 
reported manifestations of neurological injury have been pain 
and paresthesias in the right hand, and those symptoms have 
been attributed to damage to a sensory branch of the radial 
nerve.  Examiners have characterized the veteran's 
neurological deficit as mild.

While the veteran is competent to report on symptoms such as 
pain and burning, the physician, as an expert, is in a 
substantially better position to offer an opinion regarding 
the nature and severity of the service-connected right wrist 
injury.  This is particularly so with neurologic 
disabilities, such as rated here.  In this instance, the 
physician found the veteran to have mild deficits.  There was 
no impaired motor strength, but the veteran did have pain, 
numbness, tingling, and decreased pin prick and light touch 
sensation.  

Therefore, the Board finds that a 20 percent rating based on 
mild neurological  residuals of the right wrist injury should 
be assigned.  No more than a 20 percent rating is warranted 
since the veteran's symptoms are not more than mild.  Also, 
because the veteran's neurological symptoms have remained at 
approximately the same level since his separation from 
service, the 20 percent rating is proper for the entire 
period.  See Fenderson.

In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held 
that different manifestations due to the same injury may be 
separately rated.  The Board has considered separate ratings 
in this case for different manifestations of the right wrist 
injury.  However, as noted previously, the limitation of 
right wrist motion reported by the 1993 VA examiner does not 
nearly approach the criteria for a compensable evaluation 
under Code 5215.  Moreover, the reported slight weakness of 
the right extensor pollicus brevis muscle is far from the 
ankylosis of the thumb required for a compensable rating 
under Code 5224.  Accordingly, the Board finds that a 
separate compensable rating is not warranted for any non-
neurological manifestation of the service connected right 
wrist injury.  In lieu of the prior 10 percent rating based 
on limitation of function, the Board finds that the residuals 
of a laceration of the right wrist should be evaluated on the 
basis of neurological impairment under Diagnostic Code 8714 
and a 20 percent rating should be assigned.


ORDER

In the absence of a well-grounded claim, service connection 
for a bilateral knee disability is denied.

A rating of 20 percent, and no more, is granted for residuals 
of a laceration of the right wrist (major).


		
	C. W. Symanski
	Member, Board of Veterans' Appeals


 

